Citation Nr: 0928575	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  03-25 880A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include bipolar disorder, major depressive 
disorder, and schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1980 to November 
1983.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from both a May 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he currently suffers from an 
acquired psychiatric disorder, to include bipolar disorder, 
major depressive disorder, and schizophrenia, which had its 
origin in active service.   

A review of the record discloses that the Veteran was noted 
to be depressed and withdrawn in a July 1982 service 
treatment record (STR).  In a November 1982 STR, the Veteran 
was diagnosed with schizotypal personality disorder.  In a 
June 1983 STR, probable schizotypal personality disorder was 
noted. A September 1983 Report of Mental Status Evaluation 
indicated that a psychiatric board had evaluated the Veteran 
and diagnosed schizotypal personality disorder, though he was 
found to meet retention requirements.

The post-service evidence includes a November 2001 VA 
outpatient treatment record in which the Veteran was 
diagnosed with depression.  In a November 2002 Department of 
Health and Human Services treatment record the Veteran was 
diagnosed with major depression and schizophrenia.  In a 
December 2002 VA outpatient treatment record the Veteran was 
diagnosed with major depression and schizophrenia.

A February 2003 VA examination notes the Veteran's history of 
major depression and schizotypal personality disorder, 
including his in-service diagnosis of schizotypal personality 
disorder.  The examiner diagnosed the Veteran with major 
depression with psychosis and schizotypal personality 
disorder.  

Subsequent VA outpatient treatment records dated in February 
2008 and September 2008 indicate a diagnosis of 
schizophrenia.  

Generally, personality disorders, mental deficiency, mental 
retardation and other such "defects" are not "diseases" or 
"injuries" within the meaning of applicable legislation, and 
therefore service connection for them is generally precluded 
by regulation. 38 C.F.R. §§ 3.303(c).  However, the record 
indicates that the Veteran currently has an acquired 
psychiatric disability, for which VA compensation applies.  
Thus, there exists the possibility that the in-service 
behaviors labeled as personality disorder were in fact 
manifestations of an acquired psychiatric disability.  
Moreover, in limited circumstances service connection may be 
granted for disability due to aggravation of a constitutional 
or developmental abnormality by superimposed disease or 
injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. 
Brown, 4 Vet. App. 513, 514-15 (1993)).  

In light of the foregoing, additional development is required 
here.  Indeed, 
as it is unclear to what extent the symptoms of the in-
service schizotypal personality disorder may have been early 
manifestations of the currently diagnosed major depression 
and paranoid schizophrenia, a VA psychiatric examination 
should be conducted to clarify this point.  38 C.F.R. § 
3.159(c)(4).  Additionally, the question of whether any 
personality disorder was aggravated by superimposed disease 
or injury during active service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
psychiatric examination in order to 
determine the current nature and likely 
etiology of his mental health disability.  
The claims folder should be made available 
to the examiner for review and all 
appropriate testing should be conducted.  
The Veteran is to be advised that failure 
to report for a scheduled VA examination 
or examinations without good cause may 
have an adverse affect on his claim.  

Following completion of the examination and 
review of the Veteran's claims file, the 
examiner should specifically comment as to 
whether the Veteran currently has an 
acquired psychiatric disability (as opposed 
to a personality disorder).

If the examiner finds that a current 
acquired psychiatric disorder exists, 
he/she should state whether it is at least 
as likely as not that such disorder was 
incurred in service.  In addressing this 
question, the examiner should state whether 
the in-service symptoms diagnosed as 
schizotypal personality disorder are at 
least as likely as not representative of 
early manifestations of the acquired 
disorder.  If not, the examiner should 
opine as to whether it is at least as 
likely as not that an in-service 
personality disorder was aggravated by 
superimposed disease or injury during 
service, which is manifested by the 
Veteran's current symptomatology.  All 
opinions should be accompanied by a clear 
rationale consistent with the evidence of 
record.  If the examiner cannot respond to 
any inquiry without resorting to 
speculation, he should explain why it would 
be speculative to provide an answer.  

2.  Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




